Title: From James Madison to Thomas L. McKenney, 2 May 1825
From: Madison, James
To: McKenney, Thomas L.


        
          Dr Sir
          Montpr. May 2d. 1825
        
        I have recd. your favor inclosing the printed animadversions on an Article in the English “Quarterly Review.”
        Whatever may be the difficulty or the result of efforts to empart to the Indians the blessings of civilized life, as it is due to humanity to make them, it is due also to our Govt. to repel the unfounded charges brought agst. it. For this purpose, your publication is well adapted, its statements being uncontrovertible, and the tone of them such as to invite a candid attention every where.
        In few instances has the American & British conduct towards the Indians exhibited a contrast more honorable to the American, than that respectively pursued by the two Govts. during the late war. With us every persuasive endeavour was tried to keep the Indians from joining either party, and at peace among themselves. Compare with this example the policy & practice of the other belligerent.
        The perusal of your remarks brought to my recollection the language held at the commencement of the war, to deputations from a number of tribes to the Seat of Govt. As the “Talk” was not I believe ever deposited in the War Departmt and it may be proper that the Document should be officially preserved as one proof of the spirit & policy of the Administration

in relation to the Indians, I avail myself of the occasion to forward a Copy, with a request that you will have it put on the proper files.
        (subjoin the talk which should be found & filed herewith).
      